IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-16-00037-CV

JAMES NICHOLS, MELISSA NICHOLS,
MARTHA MOORE, AND EDWARD NICHOLS,
INDIVIDUALLY AND AS HEIRS OF THE
ESTATE OF MELODY NICHOLS,
                                                                    Appellants
    v.

STEVE MCKINNEY,
                                                                    Appellee


                               From the 40th District Court
                                   Ellis County, Texas
                                  Trial Court No. 89372


                              ORDER ON REHEARING

         The Motion for Rehearing of Appellee, filed on April 30, 2018, is denied.

                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Judge Towslee Corbett1
Motion denied
Order issued and filed August 22, 2018




1
 The Honorable Reva Towslee Corbett, Judge of the 335th District Court of Bastrop, Burleson, Lee, and
Washington Counties, sitting by assignment of the Chief Justice of the Texas Supreme Court pursuant to
section 74.003(h) of the Government Code. See TEX. GOV'T CODE ANN. § 74.003(h) (West 2013).